.




                         June 27'. 1958


Mr. Tom Blackwell                Opinion No. WW-469
County Attorney
Travis County                    Re: Duty of County Judge
Austin, Texas                        who has received le-
                                     gally sufficient pe-
                                     tition for school bond
                                     election in a eommn
                                     school district,~ and   .,,
                                     prior to his action '
                                     thereon and six days
                                     later receives a second
                                     petition for election
                                     in the same district on
                                     a different amount .of,'
Dear Mr. Blackwell:                  bonds.

         Your request for opinion states:

                  "FACTSr On May 22, 1958, a peti-
              tion signed by the requisite number
              of voters in a common school district
              was presented to the County Judge re-
              questing an election for the issuance
              of bonds in the amount of $30,000.00.
              On May 26, 1958, and prior to any ac-
              tion being taken by the County Judge
              a second petition properly signed was
              presented to the County Judge request-
              ing an election for the issuance of
              bonds in the amount of $lE,OOO.OO in
              the same commn school district.

                  "QUESTION: Under the provisions of
              Article 2785 of the Texas Revised Civil
              Statutes as amended, what action should
              the County Judge take."
Mr. Tom Blackwell, page #2 (WW-469)



          We interpret your request to mean (ana we proceed
on this assumption) that a legally sufficient petition was
duly presented to =a accepted by the County Judge on May
22, 1958.

         We answer your inquiry as follows: Your County
Judge should, within a reasonable time, call the election  ,,
requested in the first petition which was presented to him
on May 22, 1958.                                           :

         His jurisdiction and responsibility to act on this
first petition attached at the moment it was presented to
and accepted by him. A reasonable time  is properly allowed
for his investigation and determination as to the complete
legal sufficiency of the petition before an election is
called.

         The right of the people to vote on the propositions
contained in the first petition having been first lawfully
invoked, may not be interfered with nor defeated by~~the,fil-
ing of the second petition. Article 2785: Wichita Common
School Dist. No. 11 et al. v. Dickens Independents School
Dist. of Dickens County et al., 206 S.WQ. 2a 885 (CiV.App.
1947, error ref.): Garrett, County Judge, et al. v. Unity
Common School Dist. et al., 211 S.W.2d 238 (Civ.App. 1948,
error ref. n.r.e.).


                            SUMMARY


                    A County Judge who receives a
              legally sufficient petition forschool
              bond election in a connoon school dis-
              trict and who prior to his action
              thereon and six days later receives
              a second petition for election in the
              same district on a different,amount
              of bonds,  should within a reasonable
,’     -




     Mr. Tom Blackwell, page #3 (Ww-469)     *



                   time call the election requested
                   in the first petition.


                                           Very truly yours,

                                           WILL WILSON
                                           Attorney General of Texas



                                                 W. E. Allen
                                                 Assistant
     WEA-s

     APPROVED:

     OPINION COMMITTEE

     Geo. P. Blackburn, Chairman

     L. P. Lollar
     J. Arthur sanalin
     Leonard Passmore

     REVIEWED FOR THE ATTORNEY GENERAL
     By: W. V. Geppert